Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20        PageID.633    Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ERIC E. SOWLES, individually                        Case No. 19-cv-10254
and on behalf of similarly situated persons,
                                                    Honorable Terrence G. Berg
             Plaintiff,

      v.

WELTMAN, WEINBERG & REIS CO., LPA,

             Defendant.

           ORDER PRELIMINARILY APPROVING SETTLEMENT

      WHEREAS, the Parties have reached a settlement and compromise of the

dispute between them and other similarly situated persons in the Action, which is set

forth in the Agreement filed with the Court;

      WHEREAS, the Parties have applied to the Court for preliminary approval

of the proposed Settlement of claims of proposed Settlement Class; and

      WHEREAS, it appears to the Court upon preliminary examination that the

proposed Settlement is fair, reasonable and adequate, and that a hearing should be

held after Notice being sent to the Settlement Class, allowing them time to file a

claim, opt-out or object to the Agreement, for the Court to finally determine whether

the proposed Agreement is fair, reasonable and adequate and whether a Final

Approval Order and Judgment should be entered in this Action.



                                          1
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20         PageID.634    Page 2 of 9




THE COURT FINDS AND ORDERS AS FOLLOWS:

      1.      The capitalized terms used in this Preliminary Approval Order shall

have the same meaning as defined in the Settlement Agreement except as may

otherwise be ordered.

      2.      The Court preliminarily approves the Settlement Agreement as fair,

reasonable and adequate to the Settlement Class, as falling within the range of

possible final approval, and as meriting notice of the Settlement to persons in the

Settlement Class for their consideration and a hearing as to the approval of the

Settlement.

      3.      The Settlement Agreement was entered into by experienced counsel

and only after extensive arm’s-length negotiations.

      4.      For purposes of the Settlement only, the Court certifies the Settlement

Class, consisting of, “All persons in Michigan, whom during a time period from

January 25, 2018, to January 25, 2019, Weltman, Weinberg & Reis Co., LPA, sent

a SCAO MC 52 form (State Tax Garnishment) in glassine window envelope.”

      5.      The Court preliminarily finds, for settlement purposes only, that:

           a. The above-described Settlement Class comprised of 16,431 persons is

              so numerous that joinder of all members is impracticable;

           b. There are questions of law or fact common to the Settlement Class

              whether displaying the phrase “judgment debtor” through a glassine


                                          2
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20          PageID.635    Page 3 of 9




              window envelope violated the Fair Debt Collection Practices Act §

              1692f(8) and mirror state law MCL § 445.252(m);

           c. The claims of the Settlement Class Representative are likewise typical

              of the claims of the Settlement Class;

           d. The Settlement Class Representative will fairly and adequately protect

              the interests of the Settlement Class having participated in discovery

              and agreeing to a class wide settlement;

           e. The questions of fact or law common to the members of the Settlement

              Class predominate over the questions affecting only the individual

              members; and

           f. Certification of the Settlement Class is superior to other available

              methods for the fair and efficient adjudication of the controversy.

      6.      The Court finds that it has personal jurisdiction over all Class Members,

including the absent Class Members.

      7.      The named Plaintiff, Eric Sowles, shall be the Settlement Class

Representative of the Settlement Class. This Court preliminarily finds that he will

fairly and adequately represent and protect the interests of the absent Class

Members.

      8.      The Court approves Curtis C. Warner, as settlement Class Counsel.

This Court preliminarily finds that he is competent, capable of exercising all


                                           3
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20         PageID.636     Page 4 of 9




responsibilities as Class Counsel, and will fairly and adequately represent and

protect the interests of the absent Class Members.

      9.     The Court approves First Class Inc., to serve as the Class Administrator

in this Action.

      10.    The Court approves, as to form and content, the use of a Notice

substantially similar to the form attached as Exhibit 1 to the Settlement Agreement

and the Claim Form substantially similar to the form attached as Exhibit 2 to the

Settlement Agreement.

      11.    The cost of the Notice and administration of the Agreement shall be

paid by Weltman, Weinberg & Reis Co., LPA., and invoiced directly to Weltman,

Weinberg & Reis Co., LPA, by the Claims Administrator, First Class Inc. This

amount is to be paid separate from the Settlement Fund.

      12.    The Notice, as directed in this Order, constitutes the best notice

practicable under the unique circumstances of this case and is reasonably calculated

to apprise members of the Settlement Class of the pendency of this Action and of

their right to object to the Settlement or exclude themselves from the Settlement

Class. The Court further finds that the Notice program is reasonable, that it

constitutes due, adequate and sufficient notice to all persons entitled to receive such

notice and that it meets the requirements of due process and of Federal Rule of Civil

Procedure 23.


                                          4
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20         PageID.637     Page 5 of 9




      13.    Any member of the Settlement Class who desires to be excluded from

the Settlement Class, and therefore not be bound by the terms of the Settlement

Agreement must submit to the Class Administrator, pursuant to the instructions and

requirements set forth in the Notice, a timely and valid written request for exclusion

postmarked no later than ninety (90) days from the deadline for sending Notice.

      14.    Each request for exclusion must be personally signed by the individual

Class Member; so-called “mass” or “class” opt outs shall not be allowed. No person

shall purport to exercise any exclusion rights for any other Person, or purport to

exclude any other Class Member as a group, aggregate or class involving more than

one Class Member, or as an agent or representative. Any such purported exclusion

shall be void and the person that is the subject of the purported opt out shall be

treated as a member of the Settlement Class and be bound by the Settlement.

      15.    Any member of the Settlement Class who elects to be excluded shall

not be entitled to receive any of the benefits of the Settlement, shall not be bound by

the release of any claims pursuant to the Settlement Agreement, and shall not be

entitled to object to the Settlement or appear at the Final Approval Hearing.

      16.    Any Class Member who does not submit a valid and timely request for

exclusion may object to the proposed Settlement, to Class Counsel’s Attorney’s Fees

and Costs application, and/or to the application for an Incentive Award to named

Plaintiff. Any such Class Member shall have the right to appear and be heard at the


                                          5
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20            PageID.638    Page 6 of 9




Final Approval Hearing, either personally or through an attorney retained at the

Class Member’s own expense. Any such Class Member must submit a claim and

the Class Member, or their attorney, must file with the Court the Class Member’s

specific objections to the Agreement no later than ninety (90) days from the date of

the sending of the Notice. Any Class Member who fails to comply with the objection

requirements in this paragraph shall be foreclosed from making such objection or

opposition, by appeal, collateral attack, or otherwise.

      17.    All proceedings in this Action are stayed until further order of the

Court, except as may be necessary to implement the terms of the Settlement.

Pending final determination of whether the Settlement should be approved, Plaintiff,

all persons in the Settlement Class, and persons purporting to act on their behalf are

enjoined from commencing or prosecuting (either directly, representatively, or in

any other capacity) any released claim against Weltman, Weinberg & Reis Co., LPA,

in any action, arbitration, or proceeding in any court, arbitration forum, or tribunal.

      18.    Further proceedings in this matter shall proceed according to the

schedule listed below:

                  Event                                    Scheduled Date

 CAFA Required Notice sent to the              10 days after the filing of the motion
 Appropriate Federal and State                 for preliminary approval
 Authorities

 Notice mailing deadline                       Within 30 days of a claims
                                               administrator being able to mail out a

                                           6
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20             PageID.639     Page 7 of 9




                                                class notice to the settlement class
                                                members.

 Incentive Award and Attorney’s Fees            60 days after the sending of the notice
 applications due                               to the settlement class members.

 Last day for Class Members to opt out          90 days after the notice is sent to the
 of Settlement                                  settlement class members.

 Last day for objections to the                 90 days after the notice is sent to the
 Settlement to be filed with the Court          settlement class members.

 Parties to file responses to objections,       100 days after the notice is sent to the
 if any                                         settlement class members.



      Service of all papers on counsel for the parties can be made as follows:

      For Plaintiff: B. Thomas Golden, Golden Law Offices, P.C., 318 E. Main

      Street, Ste. L. P.O. Box 9, Lowell, Michigan 49331, or in case of disability or

      death, to Curtis C. Warner, 5 E. Market St. Ste. 250, Corning, NY 14830.

      For Defendant: Jeffrey S. Hengeveld, Plunkett Cooney, 38505 Woodward,

      Ste. 100, Bloomfield Hills, MI 48304.

      19.    In the event that a Final Approval Order and Judgment is not entered

by the Court, or the Effective Date of the Settlement does not occur, or the Settlement

Agreement otherwise terminates according to its terms, this Order and all orders

entered in connection therewith shall become null and void, shall be of no further

force and effect, and shall not be used or referred to for any purpose whatsoever,

including without limitation for an evidentiary purpose (including but not limited to


                                            7
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20         PageID.640    Page 8 of 9




class certification) in this Action or any other action. In such event, the Settlement

Agreement, exhibits, attachments and all negotiations and proceedings related

thereto shall be deemed to be without prejudice to the rights of any and all of the

parties who shall be restored to their respective positions as of the date and time

immediately preceding the execution of the Settlement Agreement.

      20.    The Court may, for good cause, extend all of the deadlines set forth in

this Order without further notice to the Settlement Class.

      21.    A Final Approval Hearing shall be held before this Court to address:

(a) whether the proposed Settlement should be finally approved as fair, reasonable,

and adequate including the settlement amount provided to the claiming class

members, Class Counsel’s and his co-counsel’s Attorney Fee request, and Plaintiff’s

Incentive Award request; and (b) whether the Final Approval Order and Judgment

should be entered. The Final Approval Hearing may be postponed, adjourned or

continued by order of the Court without further notice to the Settlement Class. After

the Final Approval Hearing, the Court may enter a Final Approval Order and

Judgment in accordance with the Settlement Agreement that will adjudicate the

rights of all Class Members with respect to the rights being settled.




                                          8
Case 2:19-cv-10254-TGB-MKM ECF No. 40 filed 05/12/20   PageID.641    Page 9 of 9




      22.   The Final Approval Hearing is scheduled for September 14, 2020, at

2:00 p.m.

SO ORDERED:

      DATED this 12th day of May, 2020

                                             /s/Terrence G. Berg
                                             Hon. Terrence G. Berg
                                             United States District Court Judge




                                      9
